             Case 2:20-po-00565-CKD Document 8 Filed 03/29/21 Page 1 of 1


1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT

9                            EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,          )    2:20-po-00565-CKD
                                        )
12                     Plaintiff,       )    ORDER TO DISMISS AND VACATE BENCH
                                        )    TRIAL
13                v.                    )
                                        )
14   BRENDA M. WHITTAKER,               )    DATE: April 22, 2021
                                        )    TIME: 10:00 a.m.
15                     Defendant.       )    JUDGE: Honorable Carolyn K. Delaney
                                        )
16                                      )
                                        )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-po-00565-CKD is GRANTED.

20         It is further ordered that the bench trial scheduled on April

21   22, 2021, is vacated.

22         IT IS SO ORDERED.

23
     Dated: March 29, 2021
24                                          _____________________________________
25                                          CAROLYN K. DELANEY
                                            UNITED STATES MAGISTRATE JUDGE
26

27

28

     ORDER TO DISMISS AND
     VACATE BENCH TRIAL                        1             U.S. v. BRENDA M. WHITTAKER
